Citation Nr: 0638809	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

This matter was previously before the Board in January 2004.  
At that time, the issue on appeal was characterized as 
entitlement to special monthly compensation
based on the need for regular aid and attendance of another 
person, or being housebound as a result of service-connected 
disabilities.  At that time, a remand was ordered to 
accomplish additional development.  Upon return to the RO, 
entitlement to special monthly compensation based on 
housebound criteria was granted in a January 2005 rating 
action.  Such grant was effective June 18, 2002.  Because the 
veteran's request for special monthly compensation based on 
aid and attendance would constitute a greater benefit, the 
January 2005 rating decision does not constitute a complete 
grant of benefits sought.  Rather, the aid and attendance 
claim remains for consideration.    


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the veteran is not  in the need of regular aid and 
attendance by reason of his service-connected PTSD.


CONCLUSION OF LAW


The requirements for special monthly compensation based on 
the need for regular aid and attendance have not been met. 38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include a claim of entitlement to special monthly 
compensation.  

In the present case, VA satisfied its duty to notify by means 
of a July 2002 and January 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  In so finding, it is acknowledged 
that the earlier letter did not set forth the division of 
responsibilities between VA and a claimant in developing a 
claim.  However, because this information was provided in the 
later communication there is no prejudice to the veteran.

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
aid and attendance claim, no higher rating or effective date 
will be assigned.  As such, there is no prejudice to the 
veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to special monthly 
compensation (SMC) due to the need for regular aid and 
attendance.  His claim was received on June 18, 2002.

The Board notes that SMC is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 
3.352.

As pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, is permanently bedridden or so helpless 
as to be in need of regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002), 38 C.F.R. § 3.350(b) (2006).

The criteria for consideration in determining the need for 
regular aid and attendance are set forth at 38 C.F.R. 
§ 3.352(a) as follows: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.

As further indicated at 38 C.F.R. § 3.352(a), a veteran will 
be found to be bedridden if the condition actually requires 
that he remain in bed, but not if he voluntarily stays in bed 
or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

At the outset, the Board notes that the veteran is service-
connected for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling.  He has no other service-connected 
disabilities.  

In the present case, the evidence of record shows that the 
veteran is blind.  Moreover, as noted in an October 2004 VA 
examination, his past medical history also includes a motor 
vehicle accident which caused chronic facial pain.  His past 
medical history also includes hepatitis C, as well as 
surgeries on his ankles and right knee.  However, as provided 
in 38 U.S.C.A. §1114(l), an award of SMC benefits for aid and 
attendance or bedridden status must be based on service-
connected disabilities.  Thus, in evaluating entitlement to 
aid and attendance, only the service-connected PTSD is for 
consideration.  It is recognized that some symptomatology, 
such as poor sleep, could be attributable to the veteran's 
chronic physical pain or to his PTSD.  In this regard, it is 
noted that the Board is precluded from differentiating 
between symptomatology attributed to a service-connected 
disability and a non service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Therefore, because the 
cause of the insomnia has not been specifically addressed by 
a medical professional, the Board is bound to consider this 
symptom as a product of the service-connected PTSD.  

In determining whether an allowance of SMC based on aid and 
attendance is warranted, it is first necessary to determine 
the nature and severity of the symptomatology associated with 
the veteran's service-connected PTSD.  In this regard, VA 
outpatient treatment records dated from 2000 to 2002 reflect 
care for PTSD.  For example, an October 2000 VA clinical 
record indicated social avoidance.  This was again noted in 
an April 2002 outpatient report, which also revealed poor 
sleep and depression.  VA examination in August 2002 again 
reflected these same symptoms, along with irritability, 
vigilance and exaggerated startle response.  Poor 
concentration, lethargy and anhedonia were also noted, as 
well as spells of tearfulness.  The veteran indicated that in 
the past he had been suicidal, before his medications for 
pain became more effective.  The veteran was assigned a 
Global Assessment of Functioning (GAF) score of 45.  In this 
regard, the Board notes that GAF is a scale used by mental 
health professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Following the August 2002 VA examination, psychiatric 
outpatient treatment continued.  One such report of 
treatment, dated in April 2003, continued to reflect poor 
sleep and euthymic mood.  Subsequent VA examination in 
October 2004 again revealed social avoidance.  Specifically, 
the veteran did not want to be around other people and became 
easily irritated by others.  He also had feelings of wanting 
to harm people.  The veteran's symptomatology also included 
poor sleep, caused to some extent by recurrent nightmares.  
The veteran also experienced flashbacks, at a frequency of 
about twice per month.  He further had daily thoughts of 
Vietnam and memories of the stressful events he experienced 
there.  The VA examiner commented that the veteran was very 
isolated and withdrawn from others.  He had no close 
relationships.  His concentration was generally okay, though 
some days it would tail off.  The veteran endorsed vigilant 
behaviors and startle response.  He also endorsed depression 
and crying spells, irritability, frustration, and anhedonia.  
He had some suicidal thoughts, but no plan.  He was also 
prone to worrying about inconsequential things.  

Objectively, the VA examiner in October 2004 found that the 
veteran was severely impaired socially and recreationally 
with his isolation, withdrawal, irritability and occasional 
homicidal ideation.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 40, reflecting some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).   See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In sum, throughout the rating period on appeal, the veteran's 
PTSD has been shown to involve symptomatology including 
social avoidance, insomnia, depression, nightmares, 
flashbacks, irritability, some homidical and suicidal 
ideation, some concentration deficit and anhedonia.  The sole 
question for consideration, then, is whether these symptoms 
render the veteran so helpless as to need regular aid and 
attendance.  The Board finds that they do not, as will be 
discussed in the paragraphs that follow.

The competent evidence, as detailed above, does not show that 
the veteran's service-connected PTSD has caused an inability 
to perform activities of daily living such as dressing and 
undressing, keeping ordinarily clean and presentable, feeding 
himself, or attending to the wants of nature.  There is also 
no competent evidence to show that the veteran's service-
connected PTSD requires him to be bedridden, or necessitates 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.  Indeed, an August 2002 VA general examination 
noted that the veteran could bathe himself without assistance 
and was capable of dressing.  He had trouble coordinating 
outfits but this was undoubtedly due to his blindness.  It 
was noted that the veteran could not really walk without the 
assistance of another person, which also is not attributable 
to the service-connected PTSD.  

Subsequent VA examination in October 2004 also fails to 
support a grant of SMC due to aid and attendance.  At that 
time, the VA examiner explicitly noted that the veteran's 
primary need of aid and attendance was due to his blindness.  
This prevented him from cooking, eating adequately, cleaning 
and washing.  The examiner stated that if the veteran were 
not blind, he would undoubtedly be capable of performing 
those tasks.  Moreover, despite the veteran's avoidance of 
people, it was noted that he did have social support in that 
two people came by regularly to help him out and to take him 
places.  For example, one friend took him grocery shopping on 
a weekly basis.  That individual apparently also assisted the 
veteran with some of his bill paying.  Another friend drove 
the veteran to therapy on a weekly basis.  This assistance 
does not strengthen the veteran's aid and attendance claim, 
for two reasons.  First, the need for such assistance, 
particularly bill paying, stems from the veteran's blindness 
and not his service-connected PTSD.  More importantly, 
however, even if due to PTSD, such assistance does not relate 
to the basic activities outlined under 38 C.F.R. § 3.352(a) 
as warranting aid and attendance.  For example, the help 
provided did not relate to activities such as dressing and 
undressing, keeping ordinarily clean and presentable, 
feeding, or attending to the wants of nature.  

In conclusion, the competent evidence fails to show that the 
veteran is bedridden, or is in need of regular aid and 
attendance, due to his service-connected PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is denied. 



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


